Citation Nr: 1004206	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
March 1963 and from April 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that granted entitlement to service 
connection for PTSD evaluated as 50 percent disabling 
effective in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his PTSD is more serious than the 
current 50 percent rating reflects.  Further development is 
needed prior to appellate review.

The Veteran was afforded a VA fee basis examination in 
October 2006.  The Veteran described his symptoms and related 
that he was working.  Clinical findings were recorded.  PTSD 
was diagnosed and a GAF score of 50 was assigned.

In January 2007, the Veteran wrote that he was unable to 
handle the stress of work and was quitting his job the end of 
March.  He submitted a January 2007 statement from a private 
psychologist whom the Veteran had seen for treatment in 2006.  
The psychologist noted that he had seen the Veteran for a 
total of four outpatient psychotherapy sessions.  Previously 
submitted were treatment records for three sessions in 2006.  
It is not clear if there was an additional treatment session 
for which a treatment record has not been submitted, or if 
the January 2007 statement is the report of a fourth 
outpatient session.  The private psychologist provided an 
opinion that the Veteran had deficiencies, specifically in 
the areas shown in the rating criteria for a 70 percent 
rating.  As an example, the psychologist noted that the 
Veteran would be quitting his job the end of March due to 
stress and hadn't done well interpersonally since returning 
from the war.  In April 2007, the Veteran wrote that he had 
quit his job before retirement age because he was no longer 
able to handle the stress of driving to work, coping with 
people at work, and dealing with simple daily situations.  
That evidence implies that the Veteran's symptoms have 
worsened since the October 2006 VA examination.  

As the Veteran has asserted that the severity of his service-
connected PTSD has increased since the most recent rating 
examination, an additional examination is appropriate.  38 
C.F.R. § 3.159(c); see Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
the Board finds that a remand is necessary to afford the 
Veteran a VA examination in order to provide an accurate 
assessment of his present degree of disability.  38 C.F.R. § 
3.159(c)(4) (2009).  The Veteran should also be requested to 
submit the treatment record for his fourth appointment with 
his private psychologist and any subsequent appointments or 
to provide authorization for VA to obtain said treatment 
record(s) if he so wishes.   

Additionally, in February 2009 the Veteran submitted a 
December 2008 letter from the Social Security Administration 
which stated that he filed for disability benefits in April 
2007 and was approved in July 2007 with an onset date at the 
end of March 2007.  The Veteran had been approved for PTSD 
and depression.  It was noted that the Veteran received 
disability benefits for a short time but then opted to take 
Social Security retirement benefits.  

The United States Court of Appeals for Veterans Claims has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Hayes v. Brown, 9 Vet. App. 
67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  Because the 
records may relate to a period at the time the Veteran claims 
his symptoms had worsened and he quit his job, such records 
may be useful in adjudicating his claim.  Consequently, an 
effort should be made to obtain the records and associate 
them with the claims file prior to final adjudication of the 
Veteran's claim.



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's July 2007 award for Social 
Security disability benefits as well as 
the medical records relied upon concerning 
that claim.  All efforts to obtain those 
records must be documented for the record.  
If no records are available, it must be so 
stated, in writing, for the record and 
such negative search must be communicated 
to the Veteran.

2.  Request the Veteran to submit the 
treatment record for his fourth 
appointment with his private psychologist 
and any subsequent appointments or to 
provide identifying information and 
authorization for VA to obtain said 
treatment record(s) if he so wishes.   

3.  Request the Veteran's VA treatment 
records for PTSD dated since October 2006.  

4.  After completion of the foregoing, 
schedule the Veteran for a VA PTSD 
examination with a psychiatrist to 
determine the current effects and severity 
of his service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review.

(a)  All appropriate tests and studies 
should be conducted and all clinical 
findings should be reported in detail.  
All signs and symptoms of the service-
connected psychiatric disorder should be 
reported in detail to describe the extent 
of the Veteran's occupational and social 
impairment due to PTSD.

(b)  The examiner should discuss whether 
depression and other psychiatric 
disorders, if shown, are associated with 
the service-connected PTSD.  If not, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
specifically attributable to his service-
connected PTSD as opposed to any other 
psychiatric diagnosis that may be 
appropriate.  If it is not medically 
possible to do so, the psychiatric 
examiner should clearly so state, 
indicating that the above-noted findings 
are indicative of the Veteran's overall 
psychiatric impairment.

(c)  The examiner should provide a multi-
axial assessment pursuant to DSM-IV, 
including assignment of a GAF score 
related to the Veteran's PTSD 
symptomatology, and an explanation of what 
the assigned GAF score represents.

(d)  The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected PTSD, without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

5.  Then, readjudicate the issue on 
appeal.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

